Citation Nr: 1043227	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  09-04 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Navy, with 
active service from March 1952 to September 1959 and from 
September 1969 to February 1983 with additional time in the 
United States Naval Reserves.  The Veteran died October 2007, and 
the appellant is his widow.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from an August 2008 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in Nashville, 
Tennessee (the RO).  

The appellant testified at a Travel Board hearing which was 
chaired by the undersigned at the Nashville RO in July 2010.  A 
transcript of the hearing has been associated with the Veteran's 
VA claims folder.

At the July 2010 hearing, the appellant submitted evidence 
directly to the Board, accompanied by a written waiver of 
consideration of such evidence by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304 (2010).  


FINDINGS OF FACT

1.  In December 1980, during the Veteran's service, he suffered a 
cerebrovascular accident (a stroke).  

2.  The Veteran died in October 2007; his certificate of death 
notes that the immediate cause of death was hypoxic respiratory 
failure with purulent bronchitis and chronic obstructive 
pulmonary disease exacerbations as underlying causes.  It was 
also noted that stage 4 glioblastoma with intercerebral 
hemorrhage was a significant condition contributing to the 
Veteran's death but not resulting in the underlying causes.

3.  At the time of the Veteran's death, service connection had 
not been established for any disability.

4.  The cause of the Veteran's death did not have its onset 
during or within any applicable presumptive period, and is not 
shown to be related to any in-service injury or disease to 
include an in-service stroke.  


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause 
or contribute substantially or materially to the Veteran's death.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (the VCAA)

In a correspondence dated in November 2007, the RO satisfied its 
duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the RO 
notified the appellant of:  information and evidence necessary to 
substantiate the claim; information and evidence that VA would 
seek to provide; and information and evidence that the appellant 
was expected to provide.  In the November 2007 letter, the RO 
also notified the appellant of the process by which effective 
dates are established.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

Generally, 38 U.S.C.A. § 5103(a) notice for a dependency and 
indemnity compensation (DIC) case must include:  (1) a statement 
of the conditions, if any, for which a Veteran was service- 
connected at the time of his or her death; (2) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service-
connected.  The content of the notice letter will depend upon the 
information provided in the claimant's application.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

The Board observes that the November 2007 letter does not 
adequately address the first and second Hupp criterion.  However, 
the Board finds that the appellant has not been prejudiced by 
this deficiency.  Such deficiency is moot in the present case as 
the Veteran did not establish service connection for any 
disability during his lifetime.  

The appellant contends in the present case is that the Veteran's 
terminal cancer is etiologically related or due to an in-service 
stroke.  In this regard, she was afforded notice of the third 
Hupp criteria in the November 2007 letter.  In particular, she 
was informed that in order to establish DIC based on the cause of 
the Veteran's death, she would need to show the cause of the 
Veterans death; an injury disease, or other event in service; and 
a relationship between the cause of death and in-service injury, 
disease, or event.  Throughout the course of the appeal, the 
appellant has expressed an active understanding of the principles 
involved, inasmuch as she initiated her appeal and notified the 
RO in numerous statements, to include her August 2008 Notice of 
Disagreement and her February 2009 substantive appeal, that her 
husband's fatal glioblastoma was related to his in-service 
stroke.  She has presented evidence of the cause of the Veteran's 
death by submitting a copy of the Veteran's death certificate; 
evidence of an in-service injury or disease by submitting copies 
of service treatment records documenting an in-service stroke; 
and evidence suggesting an etiological relationship between the 
two by submitting various medical reference material and medical 
statements from the Veteran's physicians.  

Under the circumstances, it is the Board's conclusion that any 
defects in notice have been cured by the appellant's actual 
and/or constructive knowledge of the information and evidence 
necessary to substantiate her claim.  See, e.g., Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (noting that the 
purpose of the VCAA notice requirement is not frustrated if, for 
example, the claimant has actual knowledge of what is needed or a 
reasonable person could be expected to understand what is 
needed).  Accordingly, the Board finds that the fundamental 
fairness of the adjudication has not been affected, and as such, 
no further corrective action is necessary.  

The Board also observes that the November 2007 VCAA letter was 
received by the Veteran prior to the initial adjudication of her 
appeal in August 2008.  Accordingly, no timing error exists 
concerning the Veteran's VCAA notice.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

VA has done everything reasonably possible to assist the 
appellant with respect to her claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2010).  The Veteran's service treatment and private treatment 
records have been associated with the claims file.  

In a cause of death claim, VA has a duty to obtain a medical 
opinion when such opinion is "necessary to substantiate the 
claimant's claim for a benefit."  See DeLaRosa v. Peake, 515 F.3d 
1319 (Fed. Cir. 2008) (holding provisions of 38 U.S.C.A. 
§ 5103A(d) pertaining to duty to obtain opinions in service 
connection claims are inapplicable to DIC claims based on service 
connection for the cause of death).  

In this claim, the Veteran's VA claims file was sent to a VA 
examiner in April 2009 to obtain a VA medical opinion concerning 
the cause of the Veteran's death.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  See 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The report of 
this VA medical opinion reflects that the examiner reviewed the 
Veteran's past medical history, to include his complete VA claims 
file, and rendered an appropriate opinion consistent with the 
remainder of the evidence of record.  The Board therefore 
concludes that the VA opinion is adequate for the purposes of 
this decision.  See 38 C.F.R. § 4.2 (2010).  The appellant and 
her representative have not contended otherwise.

As such, the Board finds that there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. § 
5103(a), § 5103A (West 2002 & Supp. 2010), or 38 C.F.R. § 3.159 
(2010), and that the appellant will not be prejudiced as a result 
of the Board's adjudication of her claim.

Service Connection - Cause of Death

Service connection for the cause of a Veteran's death may be 
granted if a disability incurred in or aggravated by service was 
either the principal, or a contributory cause of death.  38 
C.F.R. § 3.312(a) (2010).

For a service-connected disability to be the principal cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  38 
C.F.R. § 3.312(b) (2010).  For a service-connected disability to 
constitute a contributory cause, it must contribute substantially 
or materially.  It is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c) (2010).

Within this framework, the Board must consider the laws that 
otherwise govern the issue.  Service connection may be granted 
for disability resulting from disease or injury incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2010).  A current disability must be related to 
service or to an incident of service origin.  A claimant seeking 
disability benefits must establish the existence of a disability 
and a connection between a Veteran's service and the disability.  
See Boyer v. West, 210 F.3d 1322 (Fed. Cir. 2000); see also 
Maggitt v. West, 202 F.3d 1370 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including malignant tumors, if they are 
shown to be manifest to a degree of 10 percent or more within one 
year following the Veteran's separation from active military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2010).

The Veteran died in October 2007.  A November 2007 death 
certificate listed his cause of death as hypoxic respiratory 
failure with purulent bronchitis and chronic obstructive 
pulmonary disease exacerbations as underlying causes.  It was 
also noted that stage 4 glioblastoma with intercerebral 
hemorrhage was a significant condition contributing to the 
Veteran's death but not resulting in the underlying causes.  At 
the time of his death, the Veteran was not service-connected for 
any disability.

The appellant essentially contends that the Veteran's stage 4 
glioblastoma, which is listed on his death certificate as a 
significant condition contributing to death, but no resulting in 
the underlying cause of death, was causally related to his in-
service stroke.  Specifically, the appellant asserts that because 
the exact cause of glioblastoma is unknown, in general, residuals 
from the Veteran's in-service stroke may have led to the 
manifestation of the tumor.  See e.g., the Veteran's August 2008 
notice of disagreement, February 2009 statement and the July 2010 
VA hearing transcript at pages 6 and 9.  

As noted above, the Veteran's service treatment records reflect 
that he suffered as stroke in December 1980, during his service.  
However, the Veteran's service treatment records are devoid of 
any medical evidence which reflects that the Veteran was treated 
for a brain tumor or a type of cancer during his service.  As 
there was no evidence of a cancer at the time of separation from 
service, a showing of continuity of symptoms after discharge is 
required to support the claim for service connection for the 
cause of the Veteran's death.  38 C.F.R. § 3.303(b) (2010).  The 
first post-service clinical evidence demonstrating a diagnosis of 
a cancer is not dated until April 2007.  At that time, the 
Veteran sought private treatment for impaired cognition and 
slurred speech.  The initial diagnosis of a disability was thus 
not until 24 years after service discharge.  Simply put, there is 
no evidence that the Veteran developed a brain cancer during 
service nor is there medical evidence of brain cancer for nearly 
24 years after his separation from service.  In view of the 
lengthy period without treatment, there is no evidence of a 
continuity of symptomatology, and this weighs heavily against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Notwithstanding the foregoing, service connection may be granted 
when all the evidence establishes a medical nexus between 
military service and current complaints.  See Degmetich v. Brown, 
104 F. 3d 1328 (1997); see also Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  The appellant has submitted three statements 
which she purports refer to a causal connection between the 
Veteran's in-service stroke and his fatal glioblastoma.  The 
Board observes that these three statements, dated in December 
2007 and October 2008 and signed by Drs. J.P. and R.S., are 
identical and assert that "there is a possibility" that the 
Veteran's fatal glioblastoma and his in-service stroke "could 
be" related.  See December 2007 statements from J.P., M.D. and 
R.S., M.D. and an October 2008 statement from R.S., M.D.  

The Board acknowledges the medical opinions supporting the 
appellant's claim.  However, these opinions are of little 
probative value.  An evaluation of the probative value of a 
medical opinion is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and skill in 
analyzing the data, and the medical conclusions reached.  The 
credibility and weight to be attached to such opinions are within 
the providence of the Board as adjudicators.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be 
placed on one physician's opinion over another depending on 
factors such as reasoning employed by the physicians and the 
extent to which they reviewed prior clinical records and other 
evidence.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
In reviewing the medical evidence, the Board is "certainly free 
to discount the credibility of [a] physician's statement.  See 
Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).

Here, the December 2007 and October 2008 statements by the 
private physicians are speculative, using terminology such as 
"could be" and "possibly", and are of little probative value.  
See Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009) (holding 
that a doctor's statement that a Veteran's brain tumor "may well 
be" connected to Agent Orange exposure was speculative); see also 
Bloom v. West, 12 Vet. App. 185, 187 (1999) (noting that the use 
of the term "could," without other rationale or supporting data, 
is speculative); Goss v. Brown, 9 Vet. App. 109, 114 (1996) 
(noting that the use of the phrase "could not rule out" was too 
speculative to establish medical nexus); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) (holding that medical opinions are 
speculative and of little or no probative value when a physician 
makes equivocal findings such as "the Veteran's death may or may 
not have been averted").

In light of the inadequacies of the earlier medical records, the 
RO obtained a VA opinion in April 2009 which addresses whether 
the Veteran's fatal glioblastoma was in any way related to his 
service, to include his December 1980 stroke.  After a thorough 
review of the Veteran's VA claims file, the April 2009 VA 
clinician opined that, while a relationship between the Veteran's 
glioblastoma and his in-service stroke is not out of the realm of 
medical possibility since the exact cause of glioblastoma is 
unknown, it is not at least as likely as not that the Veteran's 
fatal glioblastoma was either due to or caused by his in-service 
stroke.  The VA examiner also stated that the Veteran's 
glioblastoma was not at least as likely as not a residual of the 
Veteran's in-service stroke that might have been expected to 
occur as a natural part of the progression of the Veteran's in-
service stroke.  See the April 2009 VA opinion.  In contrast to 
the earlier speculative opinions, the VA examiner after reviewing 
the claims folder and medical history of the Veteran rendered a 
definitive medical opinion that is consistent with the evidence 
of records.  Accordingly, the Board has placed greater probative 
value and weight on this opinion.  

The Board has considered the appellant's assertions that the 
Veteran's cause of death was related to his service.  However, as 
a layperson, the appellant is not competent to give a medical 
opinion on a diagnosis or etiology of a disorder.  See Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 
(1997) (noting that a layperson is generally not capable of 
opining on matters requiring medical knowledge).

In sum, the evidence shows that the Veteran developed brain 
cancer which led to his death many years after service.  This 
fatal condition was not service-connected, and the weight of the 
evidence shows that no disability incurred in or aggravated by 
service either caused or contributed to the Veteran's death.  As 
the preponderance of the evidence is against the claim for 
service connection for the cause of the Veteran's death, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's 
death.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


